Citation Nr: 0121015	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
December 1971 RO rating decision, which denied service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel
INTRODUCTION

The veteran had active service from February to September 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Wichita 
Regional Office (RO) February 1998 rating decision which 
found that the December 1971 RO rating decision was not 
clearly and unmistakably erroneous in denying service 
connection for hypertension.

Also on appeal before the Board was January 1998 RO rating 
decision which declined to reopen the veteran's application 
to reopen the claim of service connection for hypertension.  
However, by virtue of a favorable resolution of the CUE 
claim, as discussed below, his application to reopen the 
claim of service connection for hypertension is moot.


FINDINGS OF FACT

1.  By December 1971 rating decision, the RO denied the 
veteran's claim of service connection for hypertension.

2.  By denying service connection for hypertension in 
December 1971, the RO failed to apply the correct regulatory 
provisions to the facts of the case.


CONCLUSION OF LAW

The December 1971 rating decision denying service connection 
for hypertension was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted, providing new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist in the development of a claim.  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with in this appeal.  Specifically, 
the Board finds that the June 1998 statement of the case and 
the June 2001 Travel Board hearing, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his CUE claim.

The Board finds that the duty to assist provided under the 
amended § 5103A has been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review.  The Board 
is satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rule or regulation regarding the 
development of the veteran's claim. 

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
A decision which constitutes a reversal of a prior decision 
on the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105.

The U.S. Court of Appeals for Veterans Claims has 
consistently stressed the strict nature of the concept of 
CUE.  CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts: it is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE 
requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  CUE is a very specific and rare 
kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In order to determine whether the December 1971 RO rating 
decision contained CUE, the Board reviews the evidence that 
was before the rating board at that time.  38 C.F.R. 
§ 3.104(a).  A determination that there was a CUE must be 
based on the record and the law that existed at the time of 
the prior decision.  Russell, 3 Vet. App. at 314.  In other 
words, the Board cannot apply the benefit of hindsight to any 
RO determination in December 1971 in determining whether 
clear and unmistakable error existed.  

In 1971, as it does now, the pertinent law and regulations 
provided that service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
wartime service.  38 U.S.C.A. § 1110.  

Service connection may be allowed on a presumptive basis for 
hypertension, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1971).  Service 
connection may also be granted for a post-service initial 
diagnosis of a disease that is established as having been 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d) 
(1971).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service; only such conditions as are 
recorded in examination reports are considered as "noted."  
38 C.F.R. § 3.304(b) (1971).  

History of pre-service existence of a disability, recorded at 
the time of service entrance examination, does not constitute 
a notation of such disability but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1) (1971).  

The veteran's service medical records, which were available 
at the time of the December 1971 RO rating decision denying 
service connection for hypertension, did not include service 
entrance medical examination report or records of in-service 
medical treatment prior to May 1971; such records were 
associated with the file in March 1972. 

The veteran's service medical records which were available 
and considered by the RO at the time of the December 1971 
rating decision, dated from May 1971, document treatment and 
evaluations due to elevated blood pressure.  During the 
treatment, the veteran stated that, on one occasion while he 
was in high school, he experienced a "blackout episode" and 
was informed by a doctor that his blood pressure was "up a 
little."  In June 1971, he underwent a medical board 
examination, which was performed in conjunction with review 
of his in-service clinical records and his own reports of 
pre-service history; based on such evidence, essential 
hypertension was diagnosed; the medical board concluded that 
hypertension existed prior to service entrance, and that it 
was not aggravated by service; service separation due to 
unfitness for duty was recommended (and accomplished).  

In September 1971, the veteran filed a claim of service 
connection for hypertension, suggesting that the disability 
had its onset between April and May 1971.

By rating decision in December 1971, the RO denied service 
connection for hypertension, finding that the disability was 
not incurred in or aggravated by active service.  No timely 
appeal regarding the denial of service connection for 
hypertension had been filed by or on behalf of the veteran, 
following notification thereof later in December 1971.  
38 U.S.C.A. § 4005 (West 1970); 38 C.F.R. § 19.153 (1971).

In February 1998, the veteran's representative filed a claim 
contending that the December 1971 RO rating decision denying 
service connection for hypertension was clearly and 
unmistakably erroneous in that the evidence then of record 
did not rebut the presumption of sound medical condition 
existing at the time of the veteran's service entrance.

At a June 2001 Travel Board hearing, the veteran testified 
that he did not have hypertension prior to service, that the 
disease was initially diagnosed and treated during service, 
and that he was discharged from the service due to 
hypertension.

Based on the foregoing, the Board finds that the December 
1971 RO rating decision, denying service connection for 
hypertension, contained CUE.  The evidence of record in 
December 1971 consisted of portions of the veteran's service 
medical records and his September 1971 service connection 
claim. Such evidence does not include any clinical findings 
of hypertension prior to service; it shows, affirmatively, 
that the disease was initially diagnosed during service.  

Although the medical board concluded in June 1971 that the 
veteran's hypertension preexisted active service and was not 
aggravated thereby (and which conclusion was later accepted 
by the RO rating decision in December 1971), such conclusion 
was clearly based on history as reported by the veteran 
himself during inservice treatment; it was not supported by 
any contemporaneous or pre-service medical evidence showing 
that hypertension existed prior to service. Here, data 
available in 1971 did not include clinical findings of 
hypertension prior to service; the clinical evidence showed, 
affirmatively, that hypertension was initially diagnosed and 
treated during service.  Thus, the veteran's own, inservice 
report of a preservice episode of a blackout spell and 
elevated blood pressure cannot serve as competent evidence 
showing the presence of hypertension before service entrance. 

The Board finds that the only conclusion that could have been 
made in December 1971 was that the veteran had satisfied the 
requirements of 38 C.F.R. §§ 3.304(b), 3.307, and 3.309, and 
that hypertension warranted service connection.  For the RO 
to have found otherwise was a failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  Russell, 3 Vet. App. at 313; Oppenheimer, 
1 Vet. App. at 372.

 

ORDER

As the December 1971 rating decision was clearly and 
unmistakably erroneous, service connection for hypertension 
is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 


